DETAILED ACTION

Claims 1-2, 4-11, 13-20, 23-34 are pending and under consideration. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/16/2022 has been entered.
  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 2, 4-11, 13-20, 23-34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Becker,  Micro-algae as a source of protein, Biotechnology Advances 25 (2007) 207-210 (BECKER) in view of Hase, Changes in Contents of Carbohydrate and Fatty Acid in the Cells of Chlorella Protothecoides During the Processes of De-and Re-Generation of Chloroplasts, Plant & Cell Physiol., 7 (1996) (HASE).
Claim 1 recites a food or food ingredient composition comprising a homogenate of microalgal biomass containing predominantly or completely lysed cells in the form of a powder comprising at least 40% protein by dry weight and less than 20% of triglyceride oil by dry weight, wherein the microalgal biomass lacks green pigmentation.

As to claims 1 and 11, BECKER teaches that algal protein can be used as a food product. 
The amount of protein can vary based on the type of algal strain used. The amount of protein can be from 6 to 71% (See Table 1).   The amount of lipid/oil varies form 2 to 22%. 

    PNG
    media_image1.png
    258
    332
    media_image1.png
    Greyscale

At page 209, left column, BECKER teaches that effective treatments are necessary to disrupt the cell wall to make the protein and other constituents accessible for digestive enzymes.  Thus, it would have been obvious to lyse the cells. Also, at pg. 209 in the right column, it is noted that this algae is often sold in the form of a powder. 
BECKER teaches that a composition with less chlorophyll would be desirable but does not elaborate on how to obtain such a product (see pg. 209, section 6). 
However, HASE teaches that the amount of chlorophyll (i.e., and fatty acids) in algae can be optimized by controlling culture conditions. In particular, HASE studies that when green cells are incubated in medium without nitrogen, they are rapidly bleached with concomitant degeneration of chloroplasts (pg. 651). 


Claim 2 recites that the average particle size is in the homogenate is less than 100um or 1-15um. 
At page 209, left column, BECKER teaches that effective treatments are necessary to disrupt the cell wall to make the protein and other constituents accessible for digestive enzymes.  Thus, it would have been obvious to lyse the cells.  It would have been obvious to vary the particle size based on the size of particle needed to treat and isolate the protein and other components being utilized in the algae. 

Claim 4 recites the microalgal biomass comprises triglyceride oil, and at least 50% by weight of the triglyceride oil is monounsaturated oil.
BECKER does not recite the amount of oleic acid present.  
In Figure 3 of HASE is taught that C18:1 increase with the bleaching process (i.e., the process that reduces chlorophyll and green color in algal cells).  It would have been obvious to produce an algal biomass with more C18:1 than other fatty acids as HASE teaches this is part of producing an algal biomass that is bleached (i.e., contains less chlorophyll).  C18:1 is an 18-carbon unsaturated fat.

    PNG
    media_image2.png
    343
    319
    media_image2.png
    Greyscale



Claim 5 recites the microalgal biomass comprises triglyceride oil, and at least 50% by weight of the triglyceride oil is a C18:1 lipid and is contained in a glycerolipid form.
BECKER does not recite the amount of oleic acid present.  
In Figure 3 of HASE is taught that C18:1 increase with the bleaching process (i.e., the process that reduces chlorophyll and green color in algal cells).  It would have been obvious to produced an algal biomass with more C18:1 than other fatty acids as HASE teaches this is part of producing an algal biomass that is bleached (i.e., contains less chlorophyll). C18:1 is an 18 carbon unsaturated fat.

    PNG
    media_image2.png
    343
    319
    media_image2.png
    Greyscale



Claim 6 recites the microalgal biomass comprises triglyceride oil, and less than 5% by weight of the triglyceride oil is docosahexanoic acid (DHA) (C22:6).
Neither BECKER nor HASE teach the production of DHA. 


Claim 7 teaches the microalgal biomass comprises triglyceride oil, and the triglyceride oil is:
a. less than 2% C14:0;
b. 13-16% C16:0:
c. 64-70% C18:1:
d. 10-16% C18:2:
e. 0.5-2.5% C18:3
BECKER is silent as to the specific fatty acid composition of the algal cultures. 


    PNG
    media_image3.png
    343
    213
    media_image3.png
    Greyscale

It would have been obvious to vary the type and amount of fatty acids by controlling the culture conditions (including time) as taught by HASE.  In this regards, one skilled in the art would have known to vary the culture conditions to vary the amount and type of compounds produced by the culture.



Claim 8 recites that the microalgal biomass is derived from a single strain of microalgae.
BECKER teaches that a variety of microalgal types can be used (see Table 1 on pg. 208). 

Claim 9 recites that the algal species from Chlorella genus. 
BECKER teaches the use of Chlorella at Table 1 on pg. 208.

Claim 10 recites that the algae is a color mutant with reduced color pigmentation compared to the strain from which it was derived.
BECKER teaches that a composition with less chlorophyll would be desirable.  Thus, it would have been obvious to select a color mutant with less chlorophyll.  However, BECKER does not elaborate on how to obtain such a product (see pg. 209, section 6). 
As to the algae being a color mutant, it would have been obvious to select a strain that would produce less chlorophyll given that BECKER teaches the usual green color of algae is undesirable. 
It must also be noted that the claimed invention is a food or food ingredient.  The manner in which an algal biomass lacks greens pigmentation is obtained is a product by process recitation. The lack of green color can be obtained by bleaching or methods. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, 
In the alternative, any slight differences in the composition as a result of the recited process steps would have been obvious to one of ordinary skill in the art and well within the ordinary level of skill to have produced. 



Claim 13 recites that the microalgal biomass comprises triglyceride oil, and at least 50% by weight of the triglyceride oil is monounsaturated oil.
BECKER does not recite the amount of oleic acid present.  
In Figure 3 of HASE is taught that C18:1 increase with the bleaching process (i.e., the process that reduces chlorophyll and green color in algal cells).  It would have been obvious to produce an algal biomass with more C18:1 than other fatty acids as HASE teaches this is part of producing an algal biomass that is bleached (i.e., contains less chlorophyll). C18:1 is an 18-carbon unsaturated fat.

    PNG
    media_image2.png
    343
    319
    media_image2.png
    Greyscale



Claim 14 recites that the microalgal biomass comprises triglyceride oil, and at least 50% by weight of the triglyceride oil is a C18:1 lipid and is contained in a glycerolipid form.
BECKER does not recite the amount of oleic acid present.  
In Figure 3 of HASE is taught that C18:1 increase with the bleaching process (i.e., the process that reduces chlorophyll and green color in algal cells).  It would have been obvious to produce an algal biomass with more C18:1 than other fatty acids as HASE teaches this is part of producing an algal biomass that is bleached (i.e., contains less chlorophyll). C18:1 is an 18-carbon unsaturated fat.

    PNG
    media_image2.png
    343
    319
    media_image2.png
    Greyscale



Claim 15 recites that  the microalgal biomass comprises triglyceride oil, and less than 5% by weight of the triglyceride oil is docosahexanoic acid (DHA) (C22:6).
Neither BECKER nor HASE teach the production of DHA. 



Claim 16 recites that the microalgal biomass comprises triglyceride oil, and the triglyceride oil is:
a. less than 2% C14:0; 
b. 13-16% C16:0: 
c. 64-70% C18:1; 
d. 10-16% C18:2; 
e. 0.5-2.5% C18:3; and 

BECKER is silent as to the specific fatty acid composition of the algal cultures. 
HASE establishes that the amount of fatty acids can vary, especially over time.  Indeed,  HASE studies that when green cells are incubated in medium without nitrogen, they are rapidly bleached with concomitant degeneration of chloroplasts.  (pg. 651).   This phenomenon creates changes in the fatty acid composition (pg. 651). At pg 657, this is shown as impacting C18:1, C16:0, and C18:2. In Fig. 3, other fatty acids are detected in the bleaching algal cells - C18: 2 (linoleic) , C16: 0 (palmitic) , C18: 3 (lino-lenic ) and C14: 0 (myristic ) acids. The presence of C14:0 is minimal.  Figure 3 is as follows:

    PNG
    media_image3.png
    343
    213
    media_image3.png
    Greyscale

It would have been obvious to vary the type and amount of fatty acids by controlling the culture conditions (including time) as taught by HASE.  In this regard, one skilled in the art would have known to vary the culture conditions to vary the amount and type of compounds produced by the culture.




Claim 17 recites the microalgal biomass is derived from a single strain of microalgae.
BECKER teaches that a variety of microalgal types can be used (see Table 1 on pg. 208). 

Claim 18 recites that  wherein the microalgae is a species of the genus Chlorella.
BECKER teaches the use of Chlorella at Table 1 on pg. 208

Claim 19 recites that the biomass is derived from an algae that is a color mutant with reduced color pigmentation compared to the strain from which it was derived.
BECKER teaches that a composition with less chlorophyll would be desirable but does not elaborate on how to obtain such a product (see pg. 209, section 6). 
As to the algae being a color mutant, it would have been obvious to select a strain that would produce less chlorophyll given that BECKER teaches the usual green color of algae is undesirable. 

		Claim 20 recites a method of making a food product including microalgal biomass, comprising: determining an amount of microalgal biomass to include in the food product based on an amount of oil, fat or eggs in a form of the food product which lacks algal components, wherein the microalgal biomass comprises at least 40% protein by dry weight and less than 20% of triglyceride oil by dry weight, wherein the microalgal biomass lacks green pigmentation at least 10% triglyceride oil by dry weight, wherein the triglyceride oil is 1-4% C18:0; and combining the amount of microalgal biomass with one or more edible ingredients and less than the amount of oil, fat or eggs present in the form of the food product which lacks algal components to form the food product including microalgal biomass.

		It would have been obvious to one skilled in the art to determine how much to use based on the recipe for the desired product.  It is also noted that the addition of any algae would by definition change the amount of ingredients in terms of percentage. Thus, it would have been obvious to provide one or more edible ingredients and less than the amount of oil, fat or eggs present in the form of the food product which lacks algal components to form the food product including microalgal biomass.

Claim 23 recites that the microalgal biomass comprises triglyceride oil, and less than 3% by weight of the triglyceride oil is docosahexanoic acid (DHA) (C22:6).
Claim 24 recites that the microalgal biomass comprises triglyceride oil, and less than 3% by weight of the triglyceride oil is docosahexanoic acid (DHA) (C22:6).
As to claims 23-24, neither BECKER nor HASE teach the production of DHA. 


Claim 28 recites that the microalgal biomass comprises triglyceride oil, and the triglyceride oil is 10-16% C18:2.
		Claim 29 recites that the microalgal biomass comprises triglyceride oil, and the triglyceride oil is 10-16% C18:2. 		
		Claim 30 is dependent on claims 20 and recites the microalgal biomass comprises triglyceride oil, and the triglyceride oil is 10-16% C18:2.
BECKER is silent as to the specific fatty acid composition of the algal cultures. 


    PNG
    media_image3.png
    343
    213
    media_image3.png
    Greyscale

It would have been obvious to vary the type and amount of fatty acids by controlling the culture conditions (including time) as taught by HASE.  In this regard, one skilled in the art would have known to vary the culture conditions to vary the amount and type of compounds produced by the culture.

		 


Claim 31 recites the powder comprises at least 45% protein by dry weight.

Claim 33 recites the powder comprises at least 55% protein by dry weight.
Claim 34 recites the powder comprises at least 60% protein by dry weight.
As to claims 31-34, BECKER teaches that algal protein can be used as a food product. 
The amount of protein can vary based on the type of algal strain used. The amount of protein can be from 6 to 71% (See Table 1).





 Response to Arguments
Applicant’s arguments, see Amendment, filed July 22, 2011, have been considered but are not persuasive.
The applicant argues that XU teaches away from the claimed invention as XU is focused on obtaining algal cultures with large amounts of lipid.  However, XU is no longer recited. 
The applicant does not set forth any arguments in regards to HASE and GLADUE other than they do not remedy the deficiencies of XU.  However, they are considered proper in view of BECKER. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107. The examiner can normally be reached M-F, 9:30-6:00p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP A DUBOIS/Examiner, Art Unit 1791                                                                                                                                                                                                        
/DONALD R SPAMER/Primary Examiner, Art Unit 1799